Citation Nr: 1203151	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1942 to June 1946.  The Veteran died in February 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not have any claims pending before VA at the time of his death.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121  (West 2002); 38 C.F.R. § 3.1000 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

With respect to the appellant's accrued benefits claim, where the law, and not the evidence, is dispositive of the claim, the VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542   (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As discussed below, the Veteran did not have a pending claim, and he was not entitled to benefits under an existing rating or decision at the time of his death.  The appellant's claim for accrued benefits is thus precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.

II.  Analysis of Claim

Although a veteran's claim terminates with the veteran's death, a qualified survivor may carry on the deceased veteran's claim to a limited extent by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

Periodic monetary benefits authorized under laws administered by the VA to which a veteran was entitled at the time of the veteran's death under existing ratings or decisions, or those based on evidence in the file at the date of death and due to the veteran but unpaid for a period not to exceed two years prior to the last date of entitlement, will, upon the death of the veteran, be paid to the veteran's spouse, children or dependent parent.  38 U.S.C.A. § 5121(a)  (West 2002); 38 C.F.R. 
§ 3.1000 (2011).

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103 , 20.1104.

The Veteran died in February 2007.  The evidence of record does not reflect that the Veteran had a claim pending at the time of his death, or that the Veteran was otherwise entitled to unpaid benefits under an existing rating or decision.

In summary, although the appellant applied for accrued benefits within one year of the Veteran's death, there is no indication that the Veteran had any pending claim at the time of his death.  Accordingly, the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159  (2011). 

In Hupp v. Nicholson, 21 Vet. App. 342   (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the context of a claim for dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the § 5103(a) notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death.  Hupp, 21 Vet. App. at 352.

The VCAA notice letters  provided to the appellant in August 2007 and November 2008 do not satisfy the requirements of Hupp.  On remand, the AMC/ RO should provide VCAA notice that includes : (1) a statement of the conditions, if any, for which the veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)




1.  The AMC/RO should send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) (1)  a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp v. Nicholson, 21 Vet. App. 342   (2007).   The appellant should have an opportunity to respond.

2.  The RO should undertake any further development suggested by the appellant's response. 

3.  Thereafter, the claim should be readjudicated based upon all of the evidence of record.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case and should have an opportunity to respond.  The case should then be returned to the Board.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


